DETAILED ACTION
This communication is response to the RCE filed November 11, 2022. Applicant’s amendments and remarks have been carefully considered.
Applicant is advised that should claims 19-20 be found allowable, claims 19-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7-8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the expression “a first and second radio” is not clear as to whether one radio or two radios are being referred to. 
Claims 1-2, 4-7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0046308) in view of Soderi (US 2013/0138276)/Taylor (US 2015/0346332) and Shubs (US 2017/0197646).
Chung discloses a train control system including carborne unit 100 deployed on train 50 and using wireless communications, which can be 220 MHz communication devices or cellular communications, interlocking signaling electronics (para [0112]) associated with wayside unit 320 and wireless signals (such as signals from or associated with the interlocking electronics and/or the wayside unit), and an enforcement point (such as a stopping point before or near the switch associated with the wayside unit/switch monitor) that is necessary for safe operation in case of the present of a signal, such as a switch position signal, indicating an unsafe condition for an approaching train (para [0091]), wherein wayside unit 320 is equipped with a wireless communication associated with the wireless signal and configured to wirelessly transmit status of the wireless signal to carborne unit 100 when approaching the wireless signal, and wherein the carborne unit is configured to determine the status of the wireless signal. 
Regarding the instant claimed configuration to determine a distance, it is noted that distance measuring/ranging devices are known. Consider for example Soderi, wherein carborne unit 104 is configured to determine a distance between the train and an enforcement point, such as stopping point 106; and Taylor, wherein another known type of devices can be used for determining distance between two objects/structures, and such distance determining device can be in the form of radios using frequency ranging technology. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a ranging device, similar to that taught by Soderi/Taylor, in the structure of Chung for determining the distance between the train and an enforcement point to facilitate safe stopping before a railroad switch that is in a wrong switch position (para [0091]) as indicated by a switch position monitor. 
	Regarding the instant claimed wayside unit associated and interfacing with the interlocking, such association and interface are known. Consider for example paragraph [0112] of Chung, wherein wayside device 320 is configured to be in communication with electrical interlock signal electronics, and paragraph [0026] of Shubs, wherein wayside device 56 may include sensors and other devices configured to detect information pertaining to route signaling and interlocking. Such known arrangements are considered to suggest a known configuration where a wayside unit is associated and interfaces with an interlocking. Therefore in view of the above described teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Chung to include the wayside unit arranged to associate and interface with the interlocking, as known, for achieving an integrated structure to improve operational integrity and safety.
The structure of Chung, as modified, is considered to include the features of instant claim 1.
Regarding instant claims 2 and 4, consider Chung, paras [0043]-[0044], wherein the carborne device is configured to provide warning to the train crew and take appropriate action (slow and/or stop) to control the train if the train crew does not appropriately respond to the warning or alert in a timely manner.
Regarding instant claim 5, ultra-wideband (UWB) communications are known. Consider for example the structure of Soderi (paras [0014], [0020] [0029]), wherein wireless signals in the form of ultra-wideband (UWB) signals can be used. In view of Soderi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use UWB signals, similar to that taught by Soderi, in the structure of Chung for achieving expected advantages thereof, such as lower power, good noise immunity, high data rates, etc.
Regarding instant claim 6, consider the structure of Chung, wherein the interlocking is associated with the signals associated with multiple signaling electronics, conventional switch interlock signaling, and switch monitors 320 (para [0012]).
Regarding instant claim 7, wayside unit 320 in the structure of Chung is readable as being integrated with the associated signal.
Regarding instant claim 26, consider paragraph [0117] of Chung, wherein wayside device includes a transmitter to communicate with trains control unit 100 and other devices. Such transmitter is readable as a wayside message interface that provides status data.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 8 above, and further in view of Carlson (US 2012/0296562).
Carlson (para [0027]) describes the use of multiple redundant sensors. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use more than one radio in the structure of Chung, as modified, such as ranging radios similar to that taught by Taylor, for performing the same expected function thereof, wherein such multiple ranging radios provide redundancy, similar to that taught by Carlson, to enhance accuracy and safety, and wherein the multiple redundant radios/sensors in the structure of Chung, as modified, are readable as first, second radios, etc. The structure of Chung, as modified, is considered to include the features of claims 8-9 having the configurations capable of performing the functions recited in instant claim 9.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Yanai (US 2015/0344050).
Yanai discloses a train traffic control including an interlock system associated with a red signal (para [0058]) of a traffic light. In view of Yanai, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to associate the interlock system of Chung with a red signal of a traffic light, similar to that taught by Yanai, so as to enhance operational safety.
Claims 10-11, 13-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0046308) in view of Shubs (US 2017/0197646), Soderi (US 2013/0138276) and Ryland (US 6,308,117).
Chung and Soderi are applied above.
Regarding the instant claimed wayside unit associated and interfacing with the interlocking, such association and interface are known. Consider for example paragraph [0112] of Chung, wherein wayside device 320 is configured to be in communication with electrical interlock signal electronics, and paragraph [0026] of Shubs, wherein wayside device 56 may include sensors and other devices configured to detect information pertaining to route signaling and interlocking. Such known arrangements are considered to suggest a known configuration where a wayside unit is associated and interfaces with an interlocking. Therefore in view of the above described teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Chung to include the wayside unit arranged to associate and interface with the interlocking, as known, for achieving an integrated structure to improve operational integrity and safety.

Regarding the instant claimed interlocking comprising solid state interlocking (SSI), it is noted that SSIs are known. Consider for example the SSI of Ryland (c.2, 3rd para). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, alternatively use a solid state interlocking (SSI) in the structure of Chung to achieve the expected advantages thereof, such as high level of reliability and safety. The structure of Chung, as modified, is considered to include the features of instant claim 10.
Regarding instant claims 11 and 13, consider Chung, paras [0043]-[0044] and [0070], wherein the carborne device is configured to provide warning to the train crew and take appropriate action (slow, stop, brake) to control the train if the train crew does not appropriately respond to the warning or alert in a timely manner.
Regarding instant claim 14, in the structure of Chung, the communication signal between wayside unit 320 and carborne unit 100 (Fig. 1) is a wireless signal as claimed.
Regarding instant claim 15, ultra-wideband (UWB) communications are known. Consider for example the structure of Soderi (paras [0014], [0020] [0029]), wherein wireless signals in the form of ultra-wideband (UWB) signals can be used. In view of Soderi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use UWB signals, similar to that taught by Soderi, in the structure of Chung for achieving expected advantages thereof, such as lower power, good noise immunity, high data rates, etc.
	Regarding instant claim 16, the signal or interlocking of Chung is configured to provide status data to the wayside unit, wherein wayside unit 320 is preferred to be in communication with the electrical interlock signaling electronics to improve the integrity of the indications (para [0112]).
Regarding instant claims 17-18 and 20, the wayside unit 320 in the structure of Chung is readable as being integrated and associated with the signal.
Regarding instant claim 19, consider the structure of Chung, wherein at least two of the wireless communication devices 140, 160 associated with antennas 142, 162 are considered to be corresponding to the instant claimed first and second wireless radios. 
Regarding instant claim 27, consider paragraph [0117] of Chung, wherein wayside device includes a transmitter to communicate with trains control unit 100 and other devices. Such transmitter is readable as a wayside message interface that provides status data.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 10 above, and further in view of Yanai (US 2015/0344050).
Yanai discloses a train traffic control including an interlock system associated with a red signal (para [0058]) of a traffic light. In view of Yanai, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to associate the interlock system of Chung with a red signal of a traffic light, similar to that taught by Yanai, so as to enhance operational safety.
Claims 21-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0046308) in view of Soderi (US 2013/0138276), Ryland (US 6,308,117), Carlson (US 2012/0296562), and Shubs (US 2017/0197646) .
Chung, Soderi and Ryland are applied above.
Carlson (para [0027]) describes the use of multiple redundant sensors. It would have been obvious to one of ordinary skill in the art to use more than one radio in the structure of Chung, as modified, such as ranging radios similar to that taught by Taylor, for performing the same expected function thereof, wherein such multiple ranging radios provide redundancy, similar to that taught by Carlson, to enhance accuracy and safety, and wherein the multiple redundant radios/sensors in the structure of Chung, as modified, are readable as first, second radios, etc. 
Regarding the instant claimed wayside unit associated and interfacing with the interlocking, such association and interface are known. Consider for example paragraph [0112] of Chung, wherein wayside device 320 is configured to be in communication with electrical interlock signal electronics, and paragraph [0026] of Shubs, wherein wayside device 56 may include sensors and other devices configured to detect information pertaining to route signaling and interlocking. Such known arrangements are considered to suggest a known configuration where a wayside unit is associated and interfaces with an interlocking. Therefore in view of the above described teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Chung to include the wayside unit arranged to associate and interface with the interlocking, as known, for achieving an integrated structure to improve operational integrity and safety.
The structure of Carlson, as modified, is considered to include the features and capable of performing the functions recited in instant claim 21.
Regarding instant claims 22-23, consider Chung, paras [0043]-[0044] and [0070], wherein the carborne device is configured to provide warning to the train crew and take appropriate action (slow, stop, brake) to control the train if the train crew does not appropriately respond to the warning or alert in a timely manner.
Regarding instant claim 24, ultra-wideband (UWB) communications are known. Consider for example the structure of Soderi (paras [0014], [0020] [0029]), wherein wireless signals in the form of ultra-wideband (UWB) signals can be used. In view of Soderi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use UWB signals, similar to that taught by Soderi, in the structure of Chung for achieving expected advantages thereof, such as lower power, good noise immunity, high data rates, etc.
Regarding instant claim 25, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an additional (third) redundant ranging radio in the structure of Chung, as modified, to further enhance accuracy, reliability and operational safety. The concept of adding another redundant third ranging radio is merely an obvious matter of design choice associated with predictable results.
Regarding instant claim 28, consider paragraph [0117] of Chung, wherein wayside device includes a transmitter to communicate with trains control unit 100 and other devices. Such transmitter is readable as a wayside message interface that provides status data.
Responses to Applicant’s Arguments:
Applicant’s arguments have been considered, but are deemed moot in view of the new grounds of rejection set forth above. Note that the wordings of the instant claims, such as “associated” and “interfaces” used in instant claims 1, 10 and 21, and “wayside message interface” recited in instant claims 26-28 are broad enough to also cover the structure of Chung, as modified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/Primary Examiner, Art Unit 3617